404 F.2d 337
Giuseppe MATURO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 168, Docket 32588.
United States Court of Appeals Second Circuit.
Argued Nov. 8, 1968.Decided Dec. 11, 1968.

John A. Arcudi, Bridgeport, Conn., for petitioner.
Daniel Riesel, Sp. Asst. U.S. Atty., New York City (Robert M. Morgenthau, U.S. Atty., for the Southern District of New York, New York City, on the brief), for respondent.
Before MEDINA and WATERMAN, Circuit Judges, and LEVET, District judge.1
PER CURIAM:


1
Petitioner was found deportable at a hearing conducted on July 8, 1965.  He has remained in this country, however, by resorting to various procedural expedients.  He now seeks to reopen his deporation hearing in order to obtain status as a permanent resident.  Both the Special Inquiry Officer and the Board of Immigration Appeals denied his motion because he was statutorily ineligible as there were no immigrant visas immediately available or likely to become so in the near future.  See 8 U.S.C. Section 1255.  We agree.  Moreover, the record is absolutely barren of any evidence or facts to support petitioner's claim that this determination was an abuse of discretion because others similarly situated have been allowed to remain.


2
The petition to review is denied and the statutory stay is vacated.



1
 Of the Southern District of New York, sitting by designation